[Cite as Selwyn v. Grimes, 2014-Ohio-5147.]




                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA



                                 JOURNAL ENTRY AND OPINION
                                         No. 101252



                                          JOHN J. SELWYN

                                                 PLAINTIFF-APPELLEE

                                                  vs.

                                              JEFF GRIMES

                                                 DEFENDANT-APPELLANT




                                         JUDGMENT:
                                   REVERSED AND REMANDED



                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Case No. CV-84-082351

           BEFORE:         Blackmon, J., Celebrezze, P.J., and S. Gallagher, J.

           RELEASED AND JOURNALIZED:                    November 20, 2014
ATTORNEY FOR APPELLANT

Thomas H. Terry, III
619 Cahoon Road
Bay Village, Ohio 44140


ATTORNEY FOR APPELLEE

Richard A. Oviatt
2000 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1}    Appellant Jeff Grimes (“Grimes”) appeals the trial court’s denial of his motion to

vacate an order that revived a 1985 default judgment in favor of appellee John J. Selwyn

(“Selwyn”). Grimes assigns the following error for our review:

       The trial court erred in denying the motion to vacate the order of June 7, 2012 as
       void ab initio by ignoring the plain language of R.C. 2329.07(A)(1) and thereby
       erroneously computing the date the statute of limitation found at R.C. 2325.18(A)
       began to run.

       {¶2}    Having reviewed the record and pertinent law, we reverse the trial court’s decision

and remand for further proceedings consistent with this opinion. The apposite facts follow.

       {¶3}    On June 24, 1983, Grimes allegedly smashed a beer bottle into Selwyn’s face.

On October 24, 1984, Selwyn filed suit against Grimes alleging serious and permanent injury to

his face. Grimes failed to answer or respond, and on June 21, 1985, the trial court granted

default judgment against Grimes in the amount of $50,000 in compensatory damages and

$50,000 in punitive damages. Thereafter, on or about September 19, 1985, Selwyn made a

single attempt to execute on the judgment.

       {¶4}    On March 30, 1987, Grimes filed a petition in bankruptcy court and obtained a

stay of all proceedings. Selwyn subsequently filed an adversary action contesting the discharge

of the judgment.      On August 17, 1987, the bankruptcy court declared the judgment

non-dischargeable. On October 29, 1987, Grimes was discharged from bankruptcy and the stay

dissolved.

       {¶5}    On June 4, 2012, Selwyn filed a motion to revive the June 1985 judgment. On

that same date, Selwyn’s counsel forwarded an unsigned and non-filed copy of the motion to

revive to Grimes, who forwarded the documents to his attorney. Selwyn’s attorney did not

respond to Grimes’s attorney’s written or telephonic request for information.
       {¶6}    On June 7, 2012, without service of the summons and motion by the clerk’s

office, the trial court granted the motion to revive the judgment. On June 18, 2013, Selwyn

transferred the revived judgment to the Cleveland Municipal Court and implemented

garnishment proceedings of Grimes’s bank accounts. Selwyn’s garnishment efforts netted

approximately $3,000.

       {¶7}    On July 5, 2013, Grimes filed a motion to vacate the trial court’s order reviving

the judgment. After a hearing on July 30, 2013, the new judge hearing the matter denied

Grimes’s motion to vacate the order reviving the judgment.

       {¶8}    Subsequently, and ostensibly to effect service of the summons and motion by the

clerk’s office, the administrative judge vacated the June 2012 order reviving the dormant

judgment and directed Selwyn to refile the motion to revive the judgment. On January 16, 2014,

Selwyn refiled the motion, Grimes was duly served, and the matter was again heard.

       {¶9}    On March 24, 2014, the trial court granted Selwyn’s January 16, 2013 motion to

revive. The trial court also ordered that the judgment shall date back to June 7, 2012, and

determined that the judgment and interest amounted to $383,430.



                                 Revival of Dormant Judgment

       {¶10} In the sole assigned error, Grimes argues the trial court erred when it revived the

dormant judgment.

       {¶11} Revivor of a dormant judgment is a statutory proceeding. Omni Credit Servs. v.

Leston, 2d Dist. Montgomery No. 25287, 2013-Ohio-304, citing Columbus Check Cashers, Inc.

v. Cary, 196 Ohio App.3d 132, 2011-Ohio-1091, 962 N.E.2d 812, ¶ 19 (10th Dist.). When an

appellate court is called upon to review a lower court’s interpretation and application of a statute,
the appellate court conducts a de novo review without deference to the trial court’s

determination. Am. Gen. Fin. v. Copley, 10th Dist. Franklin No. 12AP-1077, 2013-Ohio-2455,

citing Taber v. Ohio Dept. of Human Servs., 125 Ohio App.3d 742, 747, 709 N.E.2d 574 (10th

Dist.1998).

       {¶12} In interpreting statutes, a reviewing court should make every effort to give effect to

each word, phrase, and clause. Boley v. Goodyear Tire & Rubber Co., 125 Ohio St.3d 510,

2010-Ohio-2550, 929 N.E.2d 448, ¶ 21. A court’s primary concern in statutory construction is

the legislative intent in the statute’s enactment, which is normally found in the words and phrases

of the statute, read in context according to standard rules of grammar and common usage. State

ex rel. Mager v. State Teachers Retirement Sys. of Ohio, 123 Ohio St.3d 195, 2009-Ohio-4908,

915 N.E.2d 320, ¶ 14.

       {¶13} In the instant case, Grimes argues that the trial court ignored the plain language of

R.C. 2329.07(A)(1) when it revived the dormant judgment.

       {¶14} R.C. 2329.07(A)(1), sets forth the time periods governing a dormant judgment and

the methods for preventing the judgment from becoming dormant, as follows:

       If neither execution on a judgment rendered in a court of record or certified to the
       clerk of the court of common pleas in the county in which the judgment was
       rendered is issued, nor a certificate of judgment for obtaining a lien upon lands
       and tenements is issued and filed, as provided in sections 2329.02 and 2329.04 of
       the Revised Code, within five years from the date of the judgment or within five
       years from the date of the issuance of the last execution thereon or the issuance
       and filing of the last such certificate, whichever is later, then * * * the judgment
       shall be dormant and shall not operate as a lien upon the estate of the judgment
       debtor.

       {¶15} R.C. 2325.18(A), provides the current procedure for reviving a dormant judgment.

 When Selwyn originally received his judgment on June 21, 1985, the time period for reviving a

dormant judgment was 21 years, but R.C. 2325.18 was amended on June 2, 2004, and the time
limit for revivor of a dormant judgment is now ten years. The current version of R.C. 2325.18

does not clearly provide for the retroactive application of the statute.

       {¶16} In reviving the judgment, the trial court found the prior version of the statute,

which provided for a 21-year statute of limitation, controlling. Under the circumstances, this

was appropriate. See Cadles of Grassy Meadows, II, L.L.C. v. Kistner, 6th Dist. Lucas No.

L-09-1267, 2010-Ohio-2251; Swartz v. Householder, 7th Dist. Jefferson Nos. 13 JE 24 and 13 JE

25, 2014-Ohio-2359; Walker v. Shondrick-Nau, 7th Dist. Noble No. 13 NO 402,

2014-Ohio-1499.

       {¶17} The trial court’s order reviving the dormant judgment, stated in pertinent part, as

follows:

       * * * Thereafter, Defendant filed bankruptcy, and on August 17, 1987, the
       bankruptcy court issued an order denying discharge of the judgment. The Court
       finds the action of Plaintiff in bankruptcy court constituted an execution on the
       judgment and in accordance with R.C. 2329.07(A)(1), the judgment became
       dormant on August 17, 1992.

       {¶18} Utilizing the date the bankruptcy court declined to discharge the judgment and

construing the bankruptcy court’s decision as an execution on that judgment, the trial court found

Selwyn’s June 2012 motion to revive timely. As previously noted, Grimes contends that the

trial court ignored the plain meaning of R.C. 2329.07(A)(1). We agree.

       {¶19} Under the plain meaning of R.C. 2329.07(A)(1), we find no way of construing the

bankruptcy court’s decision not to discharge the judgment as an execution. Of note, Selwyn’s

adversarial action in the bankruptcy court was          not an attempt at execution on Grimes’s

property. The record reveals that Selwyn knew that Grimes was not collectable.             At the

hearing, counsel represented that Selwyn waited patiently until the death of Grimes’s parents and

the prospect that Grimes would receive an inheritance to initiate the action.         Rather, the
adversarial action was an attempt to prevent the discharge in the event that the bankruptcy court

was inclined to discharge the judgment.

       {¶20} Further, in refusing to discharge the judgment, the bankruptcy court did not issue a

new judgment, but merely indicated what debts would be discharged and what debts remained

Grimes’s responsibility. It is conceivable that the bankruptcy court would have declined to

discharge the judgment without Selwyn filing an adversarial action. Consequently, we decline

to construe the bankruptcy court’s decision as an execution.

       {¶21} As such, pursuant R.C. 2329.07(A)(1), the judgment went dormant on August 19,

1990, five years after Selwyn made the aforementioned single attempt at executing on the

judgment. Pursuant to R.C. 2325.18, Selwyn had 21 years from August 19, 1990, to seek

revival of the judgment. To be timely, Selwyn’s motion to revive had to be filed prior to August

19, 2011. Because it was purportedly filed in June 2012, it was untimely, and the trial court

erred in reviving the judgment.

       {¶22} Moreover, as previously noted, when Selwyn purportedly filed the motion, his

counsel forwarded an unsigned and non-filed copy of the motion to revive to Grimes, who

forwarded the documents to his attorney. In the interim, the trial court granted the motion

despite having no jurisdiction over the matter, because Grimes was not served by the clerk’s

office with the summons and the motion.

       {¶23} Also, as previously noted, Selwyn’s attorney did not respond to Grimes’s attorney’s

written or telephonic request for information. Further, after the judge granted the motion to

revive the judgment, the administrative judge vacated judgment and directed Selwyn to refile the

motion.
       {¶24} Thus, when Selwyn refiled the motion in January 2014, to cure the jurisdictional

deficiency, he was outside the 21-year statute of limitation. Consequently, the trial court should

have granted the motion to vacate. Accordingly, we sustain the sole assigned error.

       {¶25} Judgment reversed and remanded to the trial court for further proceedings

consistent with this opinion.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
SEAN C. GALLAGHER, J., CONCUR